USCA4 Appeal: 22-4175      Doc: 27         Filed: 12/14/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4175


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        SAMPRECE DEVOKIE CHRISTIAN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:08-cr-00352-TDS-1)


        Submitted: November 30, 2022                                Decided: December 14, 2022


        Before THACKER and HEYTENS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Vacated and remanded by unpublished per curiam opinion.


        ON BRIEF: Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr., Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Greensboro, North Carolina, for Appellant. Sandra J. Hairston, United States Attorney,
        Julie C. Niemeier, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4175      Doc: 27         Filed: 12/14/2022     Pg: 2 of 4




        PER CURIAM:

               In 2009, Samprece Devokie Christian pled guilty to possession of a firearm by a

        convicted felon, in violation of 18 U.S.C. § 922(g)(1). The district court sentenced

        Christian to 71 months’ imprisonment, followed by a 3-year term of supervised release. In

        December 2016, the district court revoked Christian’s supervised release term and

        sentenced him to 12 months’ imprisonment, followed by a 2-year term of supervised

        release. Christian’s second supervised release term commenced in October 2017 and was

        originally set to expire in October 2019. The probation officer filed a revocation petition

        in May 2019, an amended revocation petition in July 2019, and a second amended

        revocation petition in February 2022. In March 2022, the district court revoked Christian’s

        second supervised release term and sentenced him to 24 months’ imprisonment.

               On appeal, Christian’s counsel filed a brief pursuant to Anders v. California,

        386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal but

        questioning whether Christian’s revocation sentence is plainly unreasonable. Christian

        was advised of his right to file a pro se supplemental brief, but he did not do so. After

        reviewing the record, we ordered supplemental briefing to address whether the district

        court made the factual findings necessary to conclude that it had the authority in

        March 2022 to enter a revocation judgment when Christian’s supervised release term was

        originally set to expire in October 2019. We vacate the judgment and remand for further

        proceedings.

               “We review de novo whether the district court had jurisdiction to rule upon alleged

        violations of supervised release,” United States v. Thompson, 924 F.3d 122, 127

                                                    2
USCA4 Appeal: 22-4175      Doc: 27          Filed: 12/14/2022      Pg: 3 of 4




        (4th Cir. 2019) (cleaned up), and we have an independent obligation to determine whether

        the district court had such jurisdiction, id. at 129. Generally, “a district court’s power to

        revoke a term of supervised release or to sanction violations ends when that term expires.”

        Id. at 127. A district court’s authority to enter a revocation judgment, however, “extends

        beyond the expiration of the term of supervised release for any period reasonably necessary

        for the adjudication of matters arising before its expiration if, before its expiration, a

        warrant or summons has been issued on the basis of an allegation of such a violation.”

        18 U.S.C. § 3583(i). For this provision to apply, “two conditions [must be] met: First, a

        warrant or summons must be issued before the term’s expiration, and second, any delay in

        adjudicating that summons must be reasonably necessary.” Thompson, 924 F.3d at 132

        (cleaned up).

               In addition to § 3583(i), which extends the jurisdiction of the district court after the

        expiration of the defendant’s supervised release term, another statute provides that a

        defendant’s supervised release term is tolled “during any period in which the person is

        imprisoned in connection with a conviction for a Federal, State, or local crime unless the

        imprisonment is for a period of less than 30 consecutive days.” 18 U.S.C. § 3624(e). And

        the Supreme Court has held “that pretrial detention later credited as time served for a new

        conviction is imprisonment in connection with a conviction and thus tolls the supervised-

        release term under § 3624(e).” Mont v. United States, 139 S. Ct. 1826, 1832 (2019)

        (cleaned up).

               We have also recognized that, under the fugitive tolling doctrine, “a term of

        supervised release is tolled when a defendant absconds from supervision.” Thompson, 924

                                                      3
USCA4 Appeal: 22-4175         Doc: 27        Filed: 12/14/2022      Pg: 4 of 4




        F.3d at 128 (internal quotation marks omitted). The government bears the “burden of

        showing that the fugitive tolling doctrine applies” and for how long. Id.; see id. at 130.

               Christian recognizes that § 3583(i), § 3624(e), the fugitive tolling doctrine, or some

        combination of the three might apply in his case but argues that the district court failed to

        make the findings necessary to establish its jurisdiction to adjudicate the alleged violations

        over two years after the date on which his supervised release term was originally set to

        expire. We agree. Although the district court asked questions regarding the timeline of

        events in this case, it did not render findings that clearly establish its jurisdiction to revoke

        Christian’s supervised release term.

               Accordingly, we vacate the district court’s judgment and remand for further

        proceedings consistent with this opinion. See id. at 131-32 (vacating judgment and

        remanding for further factfinding on applicability of § 3583(i), § 3624(e), and fugitive

        tolling doctrine). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                       VACATED AND REMANDED




                                                       4